Martin, J. delivered

delivered the opinion of the court The plaintiffs attached certain goods as the property of the defendants, who reside out of the state. Rhind intervened, claiming the goods as having purchased them from the de- fendants, before the seizure. The plaintiffs contested the claim, and at the trial, offered in evidence a letter, written to them by the defen- dants, the day previous to that on which the claimant purchased the goods from them, stating A *525that they had failed. The claimant objected to the letter being read, and the distriCt court sustained the objection: whereupon the plaintiffs excepted to the opinion of the court. There was judgment for the claimant, and the plaintiffs appealed.
East'n District.
June, 1818.
Morse for the plaintiffs, Dick for the claimant.
The case is before us on this bill of exceptions only.
The fact of the vendors' failure, which would have invalidated a posterior sale, was to be proven by legal evidence; if the vendors could at all be heard, to establish a fact which invalidated a sale made by them, they ought to have been sworn: their 1etter can have no more weight than their certificate. The district court decided correctly, that it could not be read.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed, with costs.